   USDC IN/ND case 3:17-cv-00004-JD document 196 filed 03/23/21 page 1 of 1


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 SONNY M. DAVIS,

                     Plaintiff,

                     v.                            CAUSE NO: 3:17-CV-4-JD-MGG

 GREG SHEWARD and DR. LIAW,

                     Defendants.

                                  OPINION AND ORDER

      Sonny Davis, a prisoner without a lawyer, filed a document titled “Motion for

Dispute Resolution” asking the court to order the defendants to respond to his

settlement offer. This was improper. Settlement offers should not be filed with the court

and the defendants have no obligation to respond to them.

      For these reasons, the motion [ECF 193] is DENIED.

      SO ORDERED on March 23, 2021

                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT
